                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE


 TEXASLDPC INC. ,

                 Plaintiff,
                                                           Civil Action No. 18-1966-RGA
         V.

 BROADCOM INC., LSI CORPORATION
 and AVAGO TECHNOLOGIES U.S., INC.

                 Defendants.


                                    MEMORANDUM ORDER

       Plaintiff TexasLDPC Inc. brought this action for patent and copyright infringement

against Defendants Broadcom Inc., LSI Corp., and Avago Technologies U.S. , Inc. Currently

before me is Defendants' Motion to Dismiss. (D.1. 27). The matter has been fully briefed. (D.I.

28, 31 , 33). I heard oral argument on March 11, 2020. The motion is granted with respect to the

copyright claims and Wi-Fi patent claims, but it is otherwise denied.

I.     LEGAL STANDARD

       When reviewing a motion to dismiss pursuant to Federal Rule of Civil Procedure

12(b)( 6), the Court must accept the complaint's factual allegations as true. See Bell At!. Corp. v.

Twombly, 550 U.S. 544, 555-56 (2007). Rule 8(a) requires "a short and plain statement of the

claim showing that the pleader is entitled to relief." Id. at 555. The factual allegations do not

have to be detailed, but they must provide more than labels, conclusions, or a "formulaic

recitation" of the claim elements. Id. ("Factual allegations must be enough to raise a right to




                                                  1
relief above the speculative level . .. on the assumption that all the allegations in the complaint

are true (even if doubtful in fact) .").

        Moreover, there must be sufficient factual matter to state a facially plausible claim to

relief. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The facial plausibility standard is satisfied

when the complaint's factual content "allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged." Id. ("Where a complaint pleads facts that are

merely consistent with a defendant' s liability, it stops short of the line between possibility and

plausibility of entitlement to relief. ") (cleaned up).

II.     DISCUSSION

        A. Copyright Claims

        Plaintiffs copyright claims are based on software code developed by Dr. Kiran Gunnam.

According to the amended complaint, Dr. Gunnam was an employee of Texas A&M University

in 2007 and 2008 when he developed three computer programs, which all relate to "Low-Density

Parity Check" (LDPC) algorithms. (D.I. 9, "Amended Complaint," ,i,i 32-38). Plaintiff asserts it

has an exclusive license to those works, including the right to sue for infringement. (Id. ,i 38).

        Defendant LSI hired Dr. Gunnam in 2008. (Id. ,i 46). Plaintiff claims Dr. Gunnam shared

parts of his copyrighted LDPC works with LSI, but he warned the company it needed to obtain a

license from Texas A&M. (Id. ,i,i 47-48). Plaintiff alleges Madhu Kalluri, an LSI circuit

designer, "was directed to rewrite [Gunnam' s code], while maintaining the same basic program

structure and logic." (Id. ,i 51 ). This new code, according to the complaint, was at least a

derivative work of the original code. (Id.) . Plaintiff alleges Defendants used Gunnam' s code or




                                                    2
derivative works of that code in the engineering and design of their products without ever

obtaining a license. (Id.).

        I do not find these allegations are sufficient to state a claim under Rule 12(b)(6).

Plaintiffs key factual contention is that Defendants produced programs that have "the same

basic program structure and logic" as the asserted copyrights. That, however, is not enough to

allege infringement. "It is axiomatic that copyright does not protect ideas, but only expressions

of ideas." Whelan Assocs., Inc. v. Jaslow Dental Lab. , Inc., 797 F.2d 1222, 1234 (3d Cir. 1986).

Thus, not all elements of software code are protectable by copyright. Id. at 123 9. Plaintiff has

failed to identify what "basic program structure and logic" Defendants copied or to provide other

facts about the accused software that could support an inference that it infringes copyrightable

elements. It is unclear whether Plaintiff is alleging infringement under the "substantial

similarity" test, but without more facts about the asserted and accused works, it is impossible to

compare their similarity or infer infringement.

        Levey v. Brownstone Inv. Grp., LLC is instructive here. 590 F. App'x 132 (3d Cir. 2014).

In that case, the plaintiff claimed that, after a software license expired, the defendant continued

to use software that had "the same capabilities" as the licensed software. Id. at 136. The court

held "[t]hat is simply not enough to infer that" the defendant was still using the protected

software as opposed to some other product. "Nor can we infer substantial similarity from those

facts, which, at most, tell us that the two programs share a common purpose or function." Id.

Like Plaintiff here, the plaintiff in Levey did not "provide[] ... any detail about [the defendant's]

software, let alone [the asserted software], in regard to their look and feel, structure, sequence,

organization, or other potentially expressive and copyrightable elements." Id. at 136-37.


                                                  3
Therefore, the court concluded, "It would be implausible" to find infringement. Id. at 137.

Similarly here, the allegation that the programs share "basic program structure and logic" is not

enough to support a plausible inference of infringement.

       B. Wi-Fi Patent Claims

       Plaintiff has failed to adequately state a claim of patent infringement with regard to

Defendants' Wi-Fi products. Plaintiff states that Broadcom chipsets support two engineering

standards, 802.11 ac and 802.11 ad, and that those standards incorporate designs from U. S Patent

No. 8,341,488 ('488 patent). (Amended Complaint ,r,r 98-99). According to the complaint, that

patent in turn describes architecture which "would, if operated, practice the inventions

described" in Plaintiff's asserted patent claims. (Id.   ,r 99).
       Plaintiff, however, has not provided any facts to explain why practicing the invention of

the ' 488 patent would infringe Plaintiff's asserted patents. Plaintiff has not clearly identified

which Broadcom Wi-Fi products it is accusing and has made no effort to compare those products

to the asserted claim elements. Such "threadbare recitals of a cause of action' s elements,

supported by mere conclusory statements" are not enough to survive a motion to dismiss. Iqbal,

556 U.S. at 129 (2009). The allegations as to the Wi-Fi products do not meet the minimal

requirements of Federal Circuit precedent. See Disc Disease Solutions, Inc. v. VGH Solutions,

Inc. , 888 F.3d 1256 (Fed. Cir. 2018).

       C. Other Patent Claims

       Plaintiff has provided sufficient factual support for its other patent claims to survive

Defendants' Rule 12(b)(6) motion. For the accused products other than the Wi-Fi products,

Plaintiff provides technical mappings and alleges the products meet each and every element of at


                                                   4
least one of the asserted patent claims. (See Amended Complaint ,i ,i 105-28, 138-61 , 169-91 ,

199-215, 223-59, 270-93). That is enough to state a claim of patent infringement under the

standard set by the Federal Circuit. In Disc Disease, the Federal Circuit found a complaint was

sufficient because it "specifically identified the three accused products" and alleged that those

products met "each and every element of at least one claim" of the asserted patent, "either

literally or equivalently." 888 F.3d 1256, 1260 (Fed. Cir. 2018). Plaintiffs technical mapping of

representative products here exceeds that standard.

       The complaint identifies the accused products (other than the Wi-Fi products) as the Hard

Disk Controller Products, SandForce Products, and the Densbits Products. (Amended Complaint

,i 100). Plaintiff largely identifies these products by describing their features, rather than by

naming exact model numbers. That does not prevent its claims from moving forward, however.

The Federal Circuit has held that, at the motion to dismiss stage, a plaintiff need not "identify an

accused device by name," especially when the "operation of the systems is not ascertainable

without discovery." K-Tech Telecommunications, Inc. v. Tim e Warn er Cable, Inc., 714 F.3d

1277, 1286 (Fed. Cir. 2013).

       D. Leave to Amend

       "Motions to amend under Rule 15 are typically granted liberally, and a court may deny

leave to amend only when (1) the moving party has demonstrated undue delay, bad faith or

dilatory motives, (2) the amendment would be futile, or (3 ) the amendment would prejudice the

other party." Wolfington v. Reconstructive Orthopaedic Assocs. II PC, 935 F.3d 187, 210 (3d

Cir. 2019) (cleaned up).




                                                  5
       Because none of those conditions have been shown here, I grant Plaintiff leave to amend

its complaint.

III.   Conclusion

       For the reasons stated, Defendants' motion to dismiss for failure to state a claim (D.I. 27)

is GRANTED with respect to the Wi-Fi products and the copyright claims (Counts VII, VIII, and

IX of the complaint). The motion is DENIED with respect to all other counts (and with respect to

the facial attack on Plaintiffs standing to bring this case, which I ruled on at oral argument).

Plaintiff is GRANTED leave to amend its complaint. If Plaintiff does not file a second amended

complaint within fourteen days, the case will proceed on what remains of the first amended

complaint.




                                                      Entered this 18th day of March, 2020.




                                                      /s/ Richard G. Andrews
                                                      United States District Judge




                                                 6
